Citation Nr: 0730215	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 19, 
2002, for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from May 1976 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefit sought on appeal.

This matter was previously before the Board in August 2006 at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

The veteran's claim for a TDIU was received by the RO in 
February 1996, but it is shown that it was factually 
ascertainable only as of December 19, 2002, that his service-
connected disabilities rendered him unemployable.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 19, 
2002, for the grant of a TDIU are not met.  38 U.S.C.A. § 
5110(a), (b)(2) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400(o) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was notified of the information necessary to 
substantiate his claim for an earlier effective date for the 
establishment of a TDIU.  The RO sent the veteran notice by 
letter dated in August 2006 in which he was informed of what 
was required to substantiate his claim and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's available relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

The dispositive factual matters in this case pertain to 
documents that have been on file for many years.  Although 
the Board directed further development by the RO/AMC in 
August 2006 in accordance with VA's duties to obtain all 
relevant evidence under 38 U.S.C.A. § 5103A, there is no 
indication in the record that as a result of such action, or 
as reflected elsewhere in information previously of record, 
that there exists additional evidence that has not been 
associated with the claims file.  As the current issue is a 
legal matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Earlier effective date

A TDIU may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow substantially gainful occupation as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2006).  Additionally, if there is only one such disability, 
it must be rated at 60 percent or more; and if there are two 
or more disabilities, at least one disability must be rated 
at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

However, the evidence must still show that the veteran is 
unable to pursue a substantially gainful occupation due to 
the service-connected disability.  Thus, the issue is whether 
the veteran's service-connected disabilities prevent him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The effective date of an award of an increased disability 
rating (which, by definition, clearly encompasses the grant 
of a TDIU), will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An effective date for an increased 
disability rating may be assigned at the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o)(2).

By rating action dated in January 1996, the RO granted the 
veteran's claim for service connection for a cervical spine 
disorder, rated as 60 percent disabling; bilateral Achilles 
tendonitis, rated as 10 percent disabling; a bilateral knee 
disorder, rated as 10 percent disabling; arterial 
hypertension, rated as 10 percent disabling; nephrolithiasis, 
rated as noncompensable; dysthymia, rated as noncompensable; 
allergic rhinosinusitis, rated as noncompensable; and 
bilateral hearing loss, rated as noncompensable.  The veteran 
had a combined disability rating of 70 percent, effective as 
of July 1, 1995.

VA general medical and joints examination reports dated in 
September 1995 show that the veteran was diagnosed with the 
various service-connected disorders as set forth above.  
Neither examination report, however, suggested that the 
veteran was unemployable as a result of his disabilities.

A VA mental disorders examination report dated in September 
1995 had shown that the veteran was diagnosed with mild 
dysthymia.  He was considered competent to handle VA funds.  
A Global Assessment of Functioning (GAF) rating of 85 was 
assigned.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 21 to 30 is defined 
as behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 relates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); and no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork) Id.

A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).

The record shows that the RO received the veteran's original 
claim of entitlement to a TDIU, by means of a Veteran's 
Application for Increased Compensation based on 
Unemployability (VA Form 21-8940) on February 2, 1996.  The 
veteran reported having not worked since his separating from 
service in June 1995.  He added that he had not left his last 
job because of his disability.  He reported experience as a 
diesel mechanic and four years of college education.

A psychological consultation report dated in March 1996 
conducted pursuant to a claim for VA Vocational 
Rehabilitation and Counseling shows that the veteran had 
reported that he had not been employed since June 1995.  He 
also indicated that he did not want to accept a job that was 
below his educational preparation and intellectual capacity.  
He added that his educational and vocational interest was to 
complete a master's degree and then undertake doctoral 
studies.  He was said to be enrolled in a full time graduate 
program.  The examiner concluded that based upon the results 
of the evaluation process, the veteran was a potentially 
suitable and competent candidate for successful training and 
employment in his chosen career field, contingent on 
therapeutic progress and stabilizing of his emotional state.

A VA counseling report dated in January 1997 shows that the 
veteran had indicated that he would like to continue with his 
graduate studies.  He was requesting training to help him 
become employable.  It was noted that he had been found to 
have an impairment of employability arising primarily from 
the functional limitations posed by his arthritis, ankle, 
hypertension, and nervous conditions.  His service-connected 
conditions were said to materially contribute to the 
impairment of employability.  It was also indicated that 
while certain employments may be difficult, it was found that 
an academic environment and potentially suitable jobs were 
within the realm of feasibility.

A VA special report of training dated in October 1997 shows 
that the veteran reported that he was not going to continue 
studying, but rather withdraw from the university, because he 
felt too sick and had been receiving VA medical treatment.

A VA medical record dated in October 1997 shows that the 
veteran was forced to interrupt his training due to lack of 
concentration.  It was indicated that he would likely request 
to be given the opportunity again when his condition 
improved.

A Social Security Administration, Notice of Decision - Fully 
Favorable, dated in October 1997 shows that the veteran was 
found to be entitled to a period of disability beginning in 
June 1995 as he was deemed to have impairments considered to 
be severe under the Social Security Act which included major 
depression, a cervical spine disorder, and degenerative joint 
disease.  It was indicated that his impairments prevented him 
from engaging in any substantially gainful activity.

A VA mental disorders examination report dated in April 1998 
shows that the veteran reported finding only poor paying jobs 
following his separation from service.  He described using 
drugs and alcohol due to difficulty adjusting to civilian 
life.  The diagnosis was polysubstance dependence; alcohol 
abuse, in alleged remission; and dysthymia.  A GAF of 70 was 
assigned.  The examiner added (in an awkwardly worded way) 
that, essentially, the veteran's service-connected dysthymic 
disorder alone did not render him unemployable.  He stated 
that the veteran's continuous use of drugs and alcohol, as 
well as his history of back pain, appeared to be the most 
disabling conditions that limited his employability.

A private psychiatric evaluation report from V. G. Pimentel, 
M.D., dated in August 2001, shows that the veteran was 
diagnosed with unspecified adjustment disorder, and rule out 
unspecified depressive disorder.

A VA Social and Industrial Field Survey Report dated in July 
2002 shows that the veteran reported being unemployed since 
1996.  He had a bachelors degree which he had completed prior 
to his entrance into service.  Following service, he had gone 
back to school for approximately seven months but had then 
dropped out.  The veteran reported being depressed as a 
result of his service-connected disabilities.  The veteran 
added that he would try to help with household chores and 
daily activities, but that he would never finish what he 
began, and that he no longer drives his car.  The veteran's 
neighbors reported that he was mostly at home, though he 
would drive his car, that he converses with them, and that he 
keeps busy doing yard work.  

A VA psychiatric progress note dated in October 2002 shows 
that the veteran was diagnosed with obsessive compulsive 
disorder and rule out major depression with psychotic 
features.  A GAF rating of 60 was assigned.

A VA mental disorders examination report dated on December 
19, 2002, shows that the veteran reported not being able to 
work since his discharge from service.  The diagnosis was 
dysthymic disorder, obsessive compulsive disorder, and drug 
dependence in complete sustained remission.  It was noted 
that the veteran had serious symptoms and serious difficulty 
in occupational functioning.  A GAF rating of 50 was 
assigned.

A VA spine examination report dated on December 19, 2002, 
shows that the veteran reported that during the preceding 
year, he had experienced flare-ups of his cervical spine 
disorder approximately four or five times per week.  The 
veteran was said to be independent upon his activities of 
daily living, but that he would need occasional help due to 
his cervical spine disorder with dressing and bathing.  He, 
also, could not walk or jog or do household chores as before, 
nor could he grab or lift objects, or drive his car.  The 
examiner concluded that due to his service-connected cervical 
spine disorder, he was not rendered employable, but was 
restricted to light work.

The veteran argues that he should be awarded a TDIU effective 
the date of his separation from service as he has not been 
employed since that time.  However, the Board finds that the 
appropriate effective date for the establishment of the 
veteran's TDIU is as already established at December 19, 
2002.

While the veteran filed his formal claim for a TDIU in 
February 1996, there is no evidence of record prior to 
December 19, 2002, that that it was factually ascertainable 
that the veteran was not employable.  See 38 C.F.R. § 
3.400(o)(2).  The first medical evidence suggesting that the 
veteran was unemployable is the December 19, 2002, VA 
psychiatric examination report which indicated that the 
veteran had serious symptoms and serious difficulty in 
occupational functioning, and a GAF score of 50.  

The Board finds probative the September 1995 VA general 
medical and joints examination reports, neither of which 
suggested that the veteran was unemployable.  The September 
1995 VA mental disorders examination report revealed a GAF of 
85 which was indicative of absent or minimal symptoms with 
good functioning in all areas.

The March 1996 psychological consultation report determined 
that the veteran was a potentially suitable and competent 
candidate for successful training and employment in his 
chosen career field, contingent on therapeutic progress and 
stabilizing of his emotional state.

While the January 1997 VA counseling report indicated that 
the veteran's service-connected conditions materially 
contributed to an impairment of employability, it did not 
indicate that the veteran was, in fact, unemployable.  It was 
also indicated that while certain employment choices might 
have been difficult, there were potentially suitable jobs 
within the realm of feasibility for the veteran.

The Board recognizes that the October 1997 VA medical record 
suggested the veteran was forced to interrupt his training 
due to lack of concentration.  This, however, did not 
establish that the veteran was unemployable at the time due 
to his service-connected disabilities, particularly his 
service-connected psychiatric disorder.  It further suggested 
that his condition would likely improve. 

The April 1998 VA mental disorders examination revealed a GAF 
of 70, suggesting that the veteran exhibited some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but that he generally functioned pretty 
well.  Although the examiner added that the veteran 
continuous use of drugs and alcohol and history of back pain 
appeared to limit his employability, the report did not 
establish that the veteran was totally unemployable.

Similarly, the October 2002 VA outpatient treatment record 
revealed a GAF of 60, suggesting moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

The Board finds that none of the evidence of record prior to 
December 2002 establishes some factor which would take the 
veteran's case outside the norm.  While the evidence 
suggested that the veteran was not employed or that his 
ability to obtain employment was limited, it did not 
establish that he was unemployable.  The assigned 70 percent 
combined disability rating in itself was recognition that the 
veteran's impairment made it difficult to obtain or keep 
employment.  See Van Hoose, 4 Vet. App. at 361.  It is not 
until December 2002 that it is demonstrated by a competent 
authority that the veteran is incapable of performing the 
physical and mental acts required by employment as a result 
of his service-connected disabilities.

The Board has also considered that the veteran has been in 
receipt of Social Security Administration disability benefits 
since June 1995, as he was found to have impairments which 
prevented him from engaging in substantially gainful 
activity, including from psychiatric and cervical spine 
disorders.  However, the Social Security Administration and 
VA are separate government agencies, and they reach their 
disability determinations independent of one another and by 
applying different laws and regulations, and, significantly, 
while their decisions are reviewed and can be relevant, the 
fact remains that the Board is not bound by Social Security 
Administration's determination.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  As indicated above, the competent 
medical evidence of record prior to December 2002 failed to 
establish that the veteran's case was outside the norm, but 
rather that his social and occupational functioning was not 
more than moderately difficult.

The Board has also considered the various statements of the 
veteran as to the impact of his service-connected 
disabilities on his ability to engage in substantially 
gainful employment.  While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as a medical diagnosis.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than December 19, 2002, for the grant of a TDIU, and 
it must be denied.


ORDER

Entitlement to an effective date earlier than December 19, 
2002, for the grant of a TDIU is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


